Citation Nr: 1716388	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1961 to September 1963. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In April 2014, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

In September 2014, the Board remanded the appeal for development. In April 2015, the Board denied entitlement to service connection for a bilateral hearing loss disability and remanded the issue of entitlement to service connection for a low back disability for additional development.

The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2016 Memorandum decision, the Court vacated the Board's decision that denied entitlement to service connection for a bilateral hearing loss disability and noted that it did not have jurisdiction over the remanded issue of entitlement to service connection for a low back disability. The appeal has since been merged and returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the probative evidence is against finding that the Veteran has a low back disability which is due to a disease or injury in service or which was manifested by arthritis to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's April 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion in September 2015, and then issued a supplemental statement of the case later that month. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's April 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he has a low back disability that first had its onset during his active duty service. Specifically, the Veteran has claimed that he injured his back while lifting heavy bags aboard the USS Ranger and that he sought treatment for this back injury while in service. He has indicated that he later experienced more problems with his back, which eventually led to a back operation and that he continues to suffer from low back pain.

The Veteran's April 1961 enlistment examination noted a normal spine. A February 1962 examination also noted a normal spine. The Veteran's service treatment records show that he first reported back pain after carrying heavy material on August 16, 1962. An August 19, 1962 report noted a complaint of strained back. An August 22, 1962 report stated that he was released from 3 days of rest for the back strain. The Veteran's September 1963 discharge examination noted a normal spine. 

The Board notes that by way of history, a rating decision dated November 1966 denied service connection for residuals of strain, lower back because the evidence of record did not show a chronic back disorder during the Veteran's military service. Another rating decision dated October 1967 denied service connection for fibrositis, lumbar muscles because the condition diagnosed at that time was not considered causally related to the Veteran's acute episodes in service, but was instead considered to be a separate entity. The Board also acknowledges that the Veteran has received VA treatment for his claimed low back disability, including therapy and surgery.  The claim was subsequently reopened by the Board.

The Veteran was afforded a VA examination in August 2012. The Veteran reported that he hurt his back during service and spent time in sick bay recovering from this injury. He also reported that he had several back surgeries after his discharge from service. The examiner provided a diagnosis of chronic lower back pain. The examiner also provided a thorough and comprehensive summary of the Veteran's medical history pertaining to his low back disability. The examiner determined that the Veteran's claimed low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness. The examiner provided the following: 

Vet's service record shows a muscular strain to his lower back in August of 1962 that lasted no more than 6 days, was treated with 3 days rest and then he was returned to full duty (22 Aug 62) with no further mention of a back condition through the time of his exit examination on 24 Sep 63 when he was noted to have "normal spine and other musculoskeletal." His 26 Sep 67 VA admission note documented the examining orthopedist found "no disease" and the documenting provider stated "The longer he stayed in the hospital the more he suggested psychosomatic symptoms" also documenting that the Vet told a fellow patient he was there for "compensation." On 31 Dec 74, during a second VA visit, the documenting provider wrote, "There is no evidence, clinically or radiologically, that he has an organic back problem." The Vet's letter stamped received on 17 Apr 75 refers to a fall during time in service that caused the back pain. There is no documentation of a fall causing back pain in the service medical records contained in the C-file. Three acute episodes of back pain following a nonmilitary injury are documented in the Vet's civilian medical record during the period of 1980 and 1981. The first episode of back pain with radicular symptoms occurred in 1983. It is very unlikely that a herniated disk or encroaching stenotic foramina would have existed at the time of service, and not have manifested for 20 years. Radiographs of the spine were normal in 1974 and again on 28 Dec 05. The Vet mentioned a procedure to his back in 1992, but this was not discovered on review of the Vista and C-file records. The surgery in 2006 (microdiscectomy, laminotomy etc.) was for a condition that did not manifest until more than 40 years after service. Neither that surgery, nor the ensuing bone infection and second surgery and residual back pain and tenderness, can be reasonably attributed to the one time limited back strain that occurred in 1962 while on active duty. 

The Veteran later submitted a January 2014 statement from his private provider, Dr. Randle. Dr. Randle's impression was "Chronic back pain, possibly since an injury in the service in 1962." Notably, Dr. Randle commented: 

I told [the Veteran] I do not have access to his prior records and this makes it hard for me to give an opinion one way or the other as to how much of his current back complaints are related to the service injury. I told him that I suspect VA doctors who would have access to his military records would be much better equipped to provide an accurate determination. Having said that, I have no reason to doubt him and told him that I would place the fact that he feels his back pain began while he was on active military duty in his medical record.

In April 2014, the Veteran testified that he injured his back while lifting heavy bags in service. He stated that he "sucked it up" over the next year until he was discharged. The Veteran also commented that his back pain gradually got worse over time and he eventually ended up having to undergo surgery on his back.

The Board remanded the Veteran's claim of entitlement to service connection for a low back disability in April 2015 for an addendum opinion, primarily to address Dr. Randle's above mentioned report. The Veteran actually underwent a new VA examination in September 2015. After an extensive review of the Veteran's claims file, including Dr. Randle's report, the examiner provided the following: 

I have today briefly examined and also discussed at length the history with
this Veteran, and find nothing new historically, and little change in the physical exam from 2012. The Veteran has had some progression of his back
pain and now relies on a power chair or walker to aid in ambulating distances
of more than a few feet. It is clear that he DOES have a severe back impairment, but I see nothing in the medical records that indicates any finding to contradict the opinion of [the August 2012 examiner]. It is striking that [the August 2012 examiner's] review of the history is so thorough (it is even much more detailed in the Back DBQ History section writeup than in the excerpt from the Medical Opinion quoted above) and Dr. Randle admits to having no access at all to the old medical records. [The August 2012 examiner's] opinion should stand. There is no evidence of a service connected back condition.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claim of entitlement to service connection for a low back disability. While the Veteran clearly has a low back disability, the weight of the evidence is against finding that such a disability is related to military service, or that arthritis manifested to a compensable degree within one year of separation from active duty.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999). The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

Here, the only competent evidence from a medical professional in favor of the Veteran's assertions is the January 2014 statement submitted by the Veteran's private provider, Dr. Randle, who suggested that the Veteran's back injury began in service. However, Dr. Randle clearly stated that he did not have access to the Veteran's claims file, and therefore was able only to base his opinion on the related history from the Veteran. Moreover, Dr. Randle suggested that VA doctors with access to the Veteran's military records would be "much better equipped to provide an accurate determination." Therefore, the Board assigns little probative weight to Dr. Randle's January 2014 statement. 

In comparison, the above referenced VA examiners considered the Veteran's entire medical and military records and provided a comprehensive and through summary of the Veteran's treatment for a low back disability, along with adequate reasons and bases for reaching their decision that the Veteran's low back disability was not service connected. Therefore, the Board finds the reports of the August 2012 and September 2015 VA examiners more probative than the statements from the Veteran's private provider.

The Veteran has testified and submitted written statements that he believes his back became more susceptible to injury later in life due to the strain of carrying heavy loads in service. The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his back pain. However, as a lay person, the Veteran is not competent to provide a medical diagnosis or to determine the etiology of his current back disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Thus, the opinions of competent medical professionals are entitled to greater probative weight, and are found by the Board to be far more probative than the Veteran's lay assertions as to the etiology of his low back disability.

There is also no evidence of a chronicity of symptomatology from the time of service to the present, as the Veteran denied any back problems upon his separation from service, and there is no indication that he had any subsequent back problems until his 1967 treatment, where it was noted that he told another patient that he was there for "compensation" purposes. 

The Board also notes that there is no basis to grant service connection for a low back disability, including arthritis, on a presumptive basis, as there is no evidence that arthritis manifested to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The first x-ray evidence of any abnormality in the Veteran's spine is from X-rays in 2006, which noted osteoarthritis. This is nearly 40 years after separation from service, and thus this presumption is not applicable.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, a remand is needed to obtain an addendum opinion.

As noted in the Introduction, the Veteran appealed the Board's April 2015 decision that denied entitlement to service connection for a bilateral hearing loss disability. In a September 2016 Memorandum decision, the Court vacated the Board's decision with respect to this issue and remanded it for readjudication. Essentially, the Court found that the Board failed in its duty to assist the Veteran by providing him with adequate VA examinations and that the Board placed too much reliance on the findings of an August 2012 VA examination and subsequent December 2014 VA opinion. 

In this regard, the August 2012 examiner concluded "given the history of frequency
specific results indicating normal hearing sensitivity bilaterally at the time of discharge, it is not likely that this Veteran's hearing loss is a result of noise exposure that he experienced during active military duty." The Court determined that the examiner relied on nothing more than the Veteran's lack of hearing loss at separation and that the examiner did not discuss or provide a reasoned medical explanation on whether the Veteran's conceded noise exposure in service could have caused his current hearing loss. The Court also found that while the December 2014 addendum provides greater detail supporting the examiner's conclusion that the Veteran did not suffer from hearing loss during service, the December 2014 addendum also relies on nothing more than that conclusion for opining that his current hearing loss is not related to service. Moreover, the December 2014 examiner opined that "even though [the Veteran's] aircraft-related duties probably resulted in hazardous noise exposure, it was less likely than not that his hearing loss was related to service." The Court indicated that the December 2014 examiner provided an explanation as to why the evidence did not show hearing loss in service, but the only rationale for the examiner's conclusion that the Veteran's current hearing loss was not related to his military service was the normal results from the hearing examination at his separation from service and her general statement that, although "[t]here can be no doubt that noise exposure has the potential to affect hearing ... , it does not always result in hearing loss." See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

As such, pursuant to the September 2016 Memorandum decision, this case is remanded for an addendum opinion to reconcile/supplement the prior opinions and determine the nature of and etiological basis for the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding medical treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, obtain an addendum opinion from a VA audiologist to determine the nature and etiology of the Veteran's bilateral hearing loss. The audiologist is to be provided access to the Veteran's electronic Virtual VA and VBMS files. The audiologist is requested to review all pertinent records associated with the claims file, the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the audiologist should provide a fully reasoned explanation.

The VA audiologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's bilateral hearing loss manifested in service or is otherwise causally or etiologically related to his military service, to include conceded in service noise exposure. If the audiologist determines that further examination is necessary in order to render the requested medical opinion, then the Veteran should be scheduled for such an examination.  It should also be indicated whether the hearing loss is the type typically seen in cases of acoustic trauma, or is more likely due to advancing age, infection, or other cause.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


